          Case 3:17-cv-05769-RJB Document 214 Filed 12/27/19 Page 1 of 8




 1                                                                     The Honorable Robert J. Bryan

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT TACOMA

 8   UGOCHUKWU GOODLUCK
     NWAUZOR, FERNANDO AGUIRRE-                       No. 3:17-cv-05769-RJB
 9   URBINA, individually and on behalf of all
     those similarly situated,                        REPLY IN SUPPORT OF
10                                                    PLAINTIFFS’ MOTION TO
                                   Plaintiffs,        AMEND NOTICE PLAN
11
            v.                                        NOTE ON MOTION CALENDAR:
12                                                    DECEMBER 27, 2019
     THE GEO GROUP, INC., a Florida
13   corporation,

14                                Defendant.

15
                                  I.       INTRODUCTION
16
            Through its latest counsel (Akerman LLP), GEO makes claims in its opposition that
17
     are at odds with the record in the case, the company’s previous actions, and the history of
18
     dealing between the parties. For instance, GEO contends that Plaintiffs did not seek address
19
     information for class members until after the initial notice plan was submitted, but emails
20
     between Plaintiffs and GEO’s previous counsel (Greenburg Traurig LLP) reveal that Plaintiffs
21
     sought this information months beforehand and that GEO resisted production, acquiescing only
22
     when Plaintiffs requested judicial relief and when ordered by the Court. Within two days of
23
     receiving GEO’s supplemental class list with address information, Plaintiffs contacted GEO’s
24
      RE PLY IN SU PPO RT OF P LTF S.’ MO T.             SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      TO A MEND NO TI CE PLA N (3 :17-cv-                        Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B)  1
            Case 3:17-cv-05769-RJB Document 214 Filed 12/27/19 Page 2 of 8




 1   then-current attorneys (Holland & Knight LLP) about the problem presently before the Court:

 2   the majority of the address information GEO produced is useless.

 3             GEO does not seriously contest this last fact, arguing instead a version of, “it is, what

 4   it is,” when confronted with the reality that each class member has five different addresses on

 5   average. Or how, setting the average aside, some class members have as many as 20 addresses

 6   or no address at all. Under these circumstances, mailing notice to addresses that are dubious at

 7   best is unduly expensive and not likely to achieve actual notice.

 8             GEO has already acknowledged as much in Menocal et al. v. The GEO Group where

 9   the parties were faced with the same issue—bad addresses—and GEO did not oppose forgoing

10   direct mail. GEO makes no attempt to reconcile its divergent positions.

11             As for GEO’s objections to the proposed publication notice, they are easily addressed

12   with a few line edits which Plaintiffs welcome.

13                    II.   REPLY TO GEO’S STATEMENT OF FACTS

14             GEO presents an abridged version of the “procedural history,” arguing that Plaintiffs

15   did not request class member address information until April 2019. But the parties had

16   discussed the need for a complete class list with “last known addresses” as early as December

17   2018. 2nd Whitehead Decl., Ex. 2 at 14.1 The parties discussed the need for addresses into the

18   following month, and Plaintiffs included a provision within an earlier draft of the plan

19   presented to GEO’s counsel requiring GEO to produce last known home addresses, countries

20
     1
21       Local Civil Rule 7(b)(3) contemplates filing “supporting material” with reply briefs, so
         Plaintiffs have done so here. The materials presented—emails attached to the accompanying
22       second declaration of counsel—evidence the conversations reflected in counsel’s first
         declaration and contextualize the misstatements in GEO’s opposition. In this way, the
23       materials do not run afoul of the general rule that new evidence should not be submitted in a
         reply brief. Exhibit 1 is attached to the first declaration of Jamal Whitehead.
24
         RE PLY IN SU PPO RT OF P LTF S.’ MO T.               SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
         TO A MEND NO TI CE PLA N (3 :17-cv-                          Phone (206) 622-8000 ● Fax (206) 682-2305
         05769- RJ B)  2
          Case 3:17-cv-05769-RJB Document 214 Filed 12/27/19 Page 3 of 8




 1   of citizenship, home country, detention status, and alien numbers. Ex. 2 at 7. GEO, through its

 2   then-counsel (Greenberg Trauig), deleted this proposal, not because the information did not

 3   exist, but because, GEO claimed, the information was in ICE’s custody. Id. Plaintiffs presented

 4   a preliminary notice plan to the Court acknowledging that additional information was needed

 5   from GEO to refine the plan further. Dkt. No. 137. GEO’s counsel signed off on the plan. Dkt.

 6   No. 137 at 7; Ex. 2 at 2.

 7          The Court requested an update about the status of the class list, Dkt. No. 163, and the

 8   parties submitted a joint status report, in which Plaintiffs requested that the Court set a deadline

 9   for GEO to produce a class list including: “(1) address prior to detention, (2) forwarding

10   address at the time of release, (3) telephone number, (4) email address, and (5) alien registration

11   number or ‘A-number.’” Dkt. No. 165 at 2. The Court granted the relief requested ordering

12   production on April 12 and April 29, 2019, with the latter production to include class member

13   contact information. Dkt. No. 166. Before production, GEO did not express concern to the

14   Court or Plaintiffs about missing or incorrect address information. 2nd Whitehead Decl., ¶ 3.

15          Two days after receiving the class list with address information, Plaintiffs contacted

16   GEO’s new counsel (Holland & Knight) about problems with the addresses provided. Ex. 3.

17   Over the next few months, Plaintiffs worked cooperatively with GEO’s then- counsel to refine

18   the list, but they had no better information. See Ex. 4, Ex. 5. The parties agreed that GEO would

19   confirm at least who was still in custody before Plaintiffs sought to modify the notice plan. Id.,

20   2nd Whitehead Decl., ¶ 5.

21          But GEO switched counsel again (to Akerman), and through its new attorneys

22   requested more time to confirm who was still in custody. Ex. 5; Ex. 6.; Ex. 7. In October,

23   Plaintiff broached the subject of amending the notice plan in light of the deficiencies in the

24
      RE PLY IN SU PPO RT OF P LTF S.’ MO T.                  SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      TO A MEND NO TI CE PLA N (3 :17-cv-                             Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B)  3
           Case 3:17-cv-05769-RJB Document 214 Filed 12/27/19 Page 4 of 8




 1   class list; GEO did not voice immediate opposition, but came to oppose within a matter of

 2   weeks. Ex. 8; 2nd Whitehead Decl., ¶ 8. When confronted with its conflicting position on the

 3   same issue in Menocal, GEO offered no explanation. Ex. 9; Ex. 10.

 4                                  III.   LEGAL ARGUMENT

 5           A.     Direct mail is not practicable under the circumstances because the
                    addresses are inaccurate, as acknowledged by GEO.
 6
             GEO argues that Plaintiffs should have known the “class members are ‘transient.’”
 7
     True, this fact does not come as a surprise to Plaintiffs, which is why the preliminary notice
 8
     plan contemplated publication in addition to direct mail. But the fact that GEO (and ICE,
 9
     apparently) cannot state definitively where the immigration detainees in its charge went upon
10
     release is almost beyond belief and hamstrings any direct mail campaign. GEO concedes that
11
     the “list is not perfect,” but argues this problem is overcome by the sheer volume of data it has
12
     produced. It is the large number of bad or incomplete addresses, however, that has created the
13
     problem. And contrary to GEO’s claims, Plaintiffs did not request all or merely any address
14
     information associated with the class members, but rather class members’ “last known” or
15
     “forwarding address” at the time of release. Dkt. No. 165 at 2. GEO is unable to identify the
16
     last known or forwarding address, and instead has heaped a mountain of rotten data on
17
     Plaintiffs.
18
             GEO suggests that the number of addresses can be “easily narrowed” by filtering out
19
     the foreign addresses, Opp. at 5:17, but this only demonstrates how little GEO understands
20
     about the data it has produced. Indeed, 10,414 of the 46,308 address entries on GEO’s class
21
     list do not identify a specific country. 2nd Whitehead Decl., ¶ 11. Thus, there is no way even
22
     to quickly cull the foreign addresses from the domestic ones, and GEO’s suggestion of an
23

24
      RE PLY IN SU PPO RT OF P LTF S.’ MO T.                SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      TO A MEND NO TI CE PLA N (3 :17-cv-                           Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B)  4
          Case 3:17-cv-05769-RJB Document 214 Filed 12/27/19 Page 5 of 8




 1   “initial step” falls flat. Under these circumstances, mailing notice would be screaming into the

 2   wind.

 3           B.     GEO does not argue that this case is distinguishable from Menocal, in
                    which GEO did not dispute that a direct mail campaign was futile given
 4                  the bad or inadequate addresses for class members.

 5           GEO takes care to distinguish the case law cited in Plaintiffs’ motion about how direct

 6   mail notice is not always practicable, but GEO fails to address, much less distinguish this case

 7   from its direct analog—Menocal et al. v. The GEO Group—in which GEO did not challenge

 8   the futility of a direct mail campaign in light of the bad or incomplete class member addresses.

 9   Menocal et al. v. The GEO Group, Inc., 14-cv-02287-JLK-MEH (D. Colo. June 20, 2019)

10   (“Plaintiffs’ plan to limit notice in this case to publication notice, without a mailed

11   component, is the best notice practicable under the circumstances and is approved.”). This is

12   because this case and Menocal are indistinguishable on this issue, and the Court should not

13   tolerate contradictory positions from GEO.

14           C.     Publication notice is the best notice practicable under the circumstances,
                    and beyond a few line edits, GEO does not take issue with Plaintiffs’ digital
15                  and radio notice plan.

16           GEO does not challenge the sufficiency of Plaintiffs’ digital and radio notice plan. See

17   Mot. at 6-7. Instead GEO takes aim at a few sentences on the margin of the plan. To start, GEO

18   argues that posted notice within its facilities may cause confusion, but this problem is solved

19   by a properly drafted notice apprising class members of their rights. Moreover, while GEO

20   raises concerns about whether “ICE would permit such a posting,” it stops short of saying that

21   ICE will prohibit posting. This stands in sharp contrast to GEO’s usual tact of representing to

22   Plaintiffs and the Court what ICE will or won’t do. Lastly on this point, GEO has identified

23   only 150 class members that are still in custody, see Mot. at 4, and while Plaintiffs’ plan

24
      RE PLY IN SU PPO RT OF P LTF S.’ MO T.               SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      TO A MEND NO TI CE PLA N (3 :17-cv-                           Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B)  5
          Case 3:17-cv-05769-RJB Document 214 Filed 12/27/19 Page 6 of 8




 1   endeavors to contact as many class members as possible, “actual notice” of all members is not

 2   the applicable standard for providing notice to absent class members. See Silber v. Mabon, 18

 3   F.3d 1449, 1453-54 (9th Cir. 1994).

 4          Next, GEO offers several line edits to the proposed publication notice, arguing that the

 5   following information should be conveyed:

 6                  informing class members that they can opt-out via mail, email, or fax;
                    including a “disclaimer” that “The Court has not decided whether GEO did
 7
                     anything wrong. There is no money available now, and no guarantee there will
                     be. However, your legal rights are affected, and you have a choice to make
 8
                     now”;
 9                  Reframing the explanation of the lawsuit to read, “This lawsuit is about whether
                     GEO, as the owner and operator of the Northwest Detention Center, is an
10                   ‘employer’ and whether the Class Members are ‘employees’ under the
                     Washington Minimum Wage Act. And if so, whether GEO violated the Act by
11                   failing to pay Class Members the minimum hourly wage under Washington law
                     for work performed under the $1-a-day Program. GEO denies the allegations
12                   made in the lawsuit.”
     Opp. at 9-10.
13
            GEO offers no other concerns about the sufficiency of the proposed notice, and
14
     Plaintiffs accept GEO’s proposed changes, as listed above.
15
                                       IV.   CONCLUSION
16
            For the foregoing reasons, and those stated in their motion, Plaintiffs respectfully
17
     request that the Court modify the Notice Plan to eliminate the mailed component of the notice
18
     campaign. To the extent the Court, requires direct mail, GEO should bear the cost of notice.
19
            DATED this 27th day of December, 2019.
20

21

22

23

24
      RE PLY IN SU PPO RT OF P LTF S.’ MO T.                SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      TO A MEND NO TI CE PLA N (3 :17-cv-                           Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B)  6
        Case 3:17-cv-05769-RJB Document 214 Filed 12/27/19 Page 7 of 8




 1                                            SCHROETER GOLDMARK & BENDER

 2                                            s/ Jamal N. Whitehead
                                              Adam J. Berger, WSBA #20714
 3                                            Lindsay L. Halm, WSBA #37141
                                              Jamal N. Whitehead, WSBA #39818
 4                                            Rebecca J. Roe, WSBA #7560
                                              810 Third Avenue, Suite 500
 5                                            Seattle, WA 98104
                                              Tel: (206) 622-8000
 6                                            berger@sgb-law.com
                                              halm@sgb-law.com
 7                                            whitehead@sgb-law.com

 8                                            THE LAW OFFICE OF
                                              R. ANDREW FREE
 9                                            R. Andrew Free (Pro Hac Vice)
                                              P.O. Box 90568
10                                            Nashville, TN 37209
                                              Tel: (844) 321-3221
11                                            andrew@immigrantcivilrights.com

12                                            OPEN SKY LAW, PLLC
                                              Devin T. Theriot-Orr, WSBA # 33995
13                                            20415 – 72nd Avenue S, Suite 110
                                              Kent, WA 98032
14                                            Tel: (206) 962-5052
                                              devin@opensky.law
15
                                              MENTER IMMIGRATION LAW, PLLC
16                                            Meena Menter, WSBA # 31870
                                              8201 – 164th Avenue NE, Suite 200
17                                            Redmond, WA 98052
                                              Tel: (206) 419-7332
18                                            meena@meenamenter.com

19                                            Class Counsel

20

21

22

23

24
     RE PLY IN SU PPO RT OF P LTF S.’ MO T.           SCHROETER GOLDMARK & BENDER
                                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     TO A MEND NO TI CE PLA N (3 :17-cv-                       Phone (206) 622-8000 ● Fax (206) 682-2305
     05769- RJ B)  7
          Case 3:17-cv-05769-RJB Document 214 Filed 12/27/19 Page 8 of 8




 1                                  CERTIFICATE OF SERVICE

 2           I hereby certify that on December 27, 2019, I electronically filed the foregoing, together
     with its supporting pleadings and attachments thereto, with the Clerk of the Court using the
 3   CM/ECF system, which will send notification of such filing to the following:

 4    Devin T. Theriot-Orr                          R. Andrew Free
      OPEN SKY LAW, PLLC                            THE LAW OFFICE OF R. ANDREW FREE
 5    20415 – 72nd Avenue South, Suite 110          PO Box 90568
      Kent, WA 98032                                Nashville, TN 37209
 6    devin@opensky.law                             andrew@immigrantcivilrights.com
      Attorney for Plaintiff                        Attorney for Plaintiff
 7
      Meena Menter                                  Joan K. Mell
 8    MENTER IMMIGRATION LAW PLLC                   III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200             1019 Regents Boulevard, Suite 204
 9    Redmond, WA 98052                             Fircrest, WA 98466
      meena@meenamenter.com                         joan@3ebrancheslaw.com
10    Attorney for Plaintiff                        Attorney for Defendant

11    Colin L. Barnacle                         Christopher M. Lynch
      Ashley E. Calhoun                         US DEPARTMENT OF JUSTICE
12    Christopher J. Eby                        Civil Division, Federal Programs Branch
      Adrienne Scheffey                         1100 “L” Street NW
13    Allison N. Angel                          Washington, D.C. 20005
      AKERMAN LLP                               christopher.m.lynch@usdoj.gov
14    1900 Sixteenth Street, Suite 1700         Attorneys for Interested Party
      Denver, CO 80202
15    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
16    christopher.eby@akerman.com
      allison.angel@akerman.com
17    adrienne.scheffey@akerman.com
      Attorneys for Defendant
18           DATED at Seattle, Washington this 27th day of December, 2019.

19                                                     s/ Sheila Cronan
                                                       SHEILA CRONAN, Paralegal
20                                                     Schroeter Goldmark & Bender
                                                       810 Third Avenue, Suite 500
21                                                     Seattle, WA 98104
                                                       Tel: (206) 622-8000
22                                                     cronan@sgb-law.com

23

24
      RE PLY IN SU PPO RT OF P LTF S.’ MO T.                SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      TO A MEND NO TI CE PLA N (3 :17-cv-                            Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B)  8
